Citation Nr: 1452921	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-29 832	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include migraines.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right ankle disorder

4.  Entitlement to service connection for a left ankle disorder.

5.  Entitlement to service connection for a left shoulder disorder, to include as secondary to a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to July 2001 and from December 2002 to December 2003.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision and an April 2011 rating decision, both issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Furthermore, the Board notes that there is also an electronic Virtual VA claims file.  A review of the documents in such file reveals that certain files, such as ongoing VA treatment records, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

The issues of entitlement to service connection for a right ankle disability, left ankle disability, and left shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's headache disorder is related to or resulted from his military service. 

2.  A back disability was not shown within one year after discharge from service, and the competent and probative evidence fails to link the Veteran's current back disability to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).

2.   The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In February 2007 and June 2010, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims.  These letters also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  They also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA treatment records, reports of VA examination, and the statements from the Veteran.  

Additionally, the RO substantially complied with prior remand instructions.  The first Board remand, issued in October 2010, required that the RO obtain and consider the Veteran's service treatment records from his second period of service, from December 2002 to December 2003.  The remand also required that the RO obtain VA examinations addressing the etiology of the Veteran's back disorder, hemorrhoids, and migraine headaches.  These examinations took place in November 2010.  Then, in the October 2013 Board remand, the instructions pertinent to the claims being decided included providing the Veteran with a VA examination to determine the etiology of his claimed left ankle disability and right ankle disability.  The remand also required that the RO obtain a new examination regarding the Veteran's headache disability as the Board found that the headache examination provided to the Veteran was inadequate for rating purposes.  Finally, it required that the RO obtain a new examination regarding the etiology of the Veteran's claimed back disability.  The Board found that the RO had not substantially complied with its previous directive because it had obtained only a medical opinion based on a previous examination.  The Veteran underwent a VA examination that considered all four disabilities and the examiner provided an opinion for each in April 2014.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Further, as discussed above the Veteran has been medically evaluated in conjunction with his claims of service connection for a headache disability and a back disability in April 2014.  The Board notes that the VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disabilities.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for rating purposes they are based on consideration of the Veteran's medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  28 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Headache disorder

The Veteran is seeking service connection for a headache disorder, to include migraines, on the basis that the condition began while he was serving on active duty.  

The Veteran's service treatment records indicate that he complained of headaches in November 2003, prior to his discharge from active duty.  Additionally, the Veteran has stated that he has continued to experience headaches since active duty.  In his January 2008 notice of disagreement, the Veteran stated that he continued to suffer from headaches less frequently.  In a statement submitted in May 2014, the Veteran reported that his headaches occur throughout the day.  The Veteran also stated that his headaches are "disabling" and that he cannot properly perform his job when they occur.  He stated that some are so bad that he must lay in the dark to make the throbbing stop.   

The Veteran was afforded a VA examination in conjunction with his claim of entitlement to service connection for a headache disorder in November 2010.  At that time, the examiner noted that the Veteran did not recall the exact date of onset, but he stated that it occurred between 1995 and 2001.  The Veteran told the examiner that his headaches occurred most mornings upon awakening and lasted about one hour.  The Veteran reported sometimes experiencing headaches at various times throughout the day, but he stated that he "self-treated with Tylenol" to help with the symptoms.  He told the examiner that the headaches he experiences occur on an almost-daily basis.  He stated that they occur on the top or back of his head and they range in severity from mild to severe.  The Veteran denied seeking treatment for his headaches in service.  The Veteran also described the headaches as migraines.  The examiner diagnosed the Veteran with a headache disorder and noted that there are no effects on his daily activities or work.  The examiner opined that the Veteran's headaches are less likely than not caused by or a result of military service.  By way of rationale, the examiner stated that there is no evidence of migraine headache or headache disorder diagnosis before, during, or after the Veteran's service. 

As noted above, the Board found the examiner's rationale for her opinion to be insufficient and remanded the Veteran's claim of entitlement to service connection for headaches in October 2013 in order to obtain another VA examination and opinion.  As such, another examination was provided to the Veteran in April 2014.  The Veteran reported occipital pain that sometimes spreads across to frontal area of his head.  He told the examiner that the headaches occur 1 or more times a week occurring at varying times; he also stated that they disrupt his sleep occasionally.  The Veteran explained that the duration of the headaches varies from minutes to an hour, and sometimes last several hours.  The Veteran also reported photophobia and told the examiner that he prefers to be in his room to alleviate the pain.  He denied phonophobia and auras.  The Veteran stated that he uses over the counter headache analgesics like Tylenol or Excedrin, which helps alleviate his symptoms.  The Veteran explained that the headaches sometimes occur with shoulder problems, but he told the examiner that there is no rhythm or specific aggravating factors.  The Veteran reported experiencing insomnia approximately twice per week.  He told the examiner that he did not seek treatment for his headaches during service, but he stated that the symptoms began at Fort Hood, Texas.  The examiner reviewed the Veteran's service treatment and VA treatment records.  He explained that the Veteran's symptoms seemed to evolve over time.  

In providing his opinion, the examiner stated that the Veteran's claimed headache disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In his rationale, the examiner explained that he found no impression of a headache condition on examination.  He noted that the Veteran's symptom evolution is not congruent from service to present.  In service, he explained, there was one report by the Veteran on his medical history form where he described grinding his teeth at night and having headaches in the morning, lasting for about an hour.  The examiner noted that the Veteran did not seek medical attention for headaches, and that there is no diagnosis for a headache problem noted.  The examiner found the Veteran's symptoms to be of a "common complaint" nature.  Finally, he stated that headaches symptoms do not cause a disability in the Veteran.

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner is a physician who possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's headache disorder is less likely as not caused by or related to service.  His opinion was based, at least in part, on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence, and the VA examination report expressly demonstrates the examiner's review of the Veteran's medical and occupational history, both during service and after separation.  It also specifically noted that the Veteran's current headaches are not related to active duty.  It is clear that the examiner took into consideration all relevant factors in giving his opinion. 

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his headache disorder is related to his period of active service.  However, while the Board recognizes that the Veteran complained headaches on his report of medical history and has stated that he continues to have headaches intermittently, there is no competent evidence that the Veteran has had continuous symptoms of a chronic headache disability ever since service and no records of continued treatment for the disorder.  Furthermore, the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a layperson, the Veteran is not competent to render a specific diagnosis of a headache disorder, or to assert a causal link between any current headaches and the symptoms he experienced during service.  

Based on the foregoing, the Board finds that the evidence of record is against a finding that the Veteran has a headache disorder related to his service.  While the service medical records contain an indication that the Veteran had headaches in service, the VA examiners that have examined the Veteran and reviewed his claims file connection with the claims did not conclude that the Veteran had a current chronic headache condition or that the Veteran's condition was a result of his service.  

In sum, the weight of the competent and credible evidence does not show the Veteran's headaches are related to his period of service, to include his report that he experienced headaches therein.  Accordingly, service connection is not warranted for headaches on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Back disorder 

The Veteran contends he is entitled to service connection for a back disorder, which he asserts is related to his period of active duty.  

The Veteran's service treatment records show that he sought treatment for low back soreness after carrying his backpack in September 1995.  At that time, he had a mild, healing abrasion.  Further, during his separation, the Veteran reported on his report of medical history that the "constant running and physical demands" of the military have affected his back.  The evaluation of his spine at that time was normal.  

Private treatment records from December 2009 show that the Veteran sought treatment for back pain after he felt a gradual onset of pain near his lower rib cage after he chopped wood over the weekend.  The Veteran's head tilt and shoulder height were normal and the Veteran had full thoracolumbar range of motion, with tenderness in many areas.  The physician diagnosed the Veteran with pain of the thoracic spine, and he was advised to refrain from chopping wood and told to be careful while lifting or pulling.  A VA treatment record from August 2010 shows that the Veteran's lumbar spine was normal and that his thoracic spine showed minimal scoliosis, but was otherwise normal.  

The Veteran has submitted statements in support of his claim of service connection for a back disorder.  In his January 2008 notice of disagreement, the Veteran stated that he has back pains that "come and go."  He reported that they usually occur when he is at work, in his patrol car.  He indicated that the pain is sometimes alleviated when he lies on his back flat on the ground and bends his legs in an upward position on a chair.  He stated that he reported his back pain on active duty and that it is "rooted from the military's PT program, as well as having to carry heavy equipment."  In his May 2014 statement, the Veteran stated that he did not have problems with his back before entering into the military.  He also asserted that there was no evidence of congenital scoliosis upon entrance to the military and that he was tested in elementary school, where he consistently received negative results.  

The Veteran was provided a VA examination concerning his back disability in November 2010 after the October 2010 Board remand.  The November 2010 examination consisted of a review of an August 2010 spine examination with an additional opinion.  The August 2010 examination noted the Veteran's "soreness" of the left side of his back in 2010.  The Veteran reported flare-ups of his lumbar and thoracic spine that he described as severe.  The Veteran stated that they occur every 2 to 4 months and last up to 2 days.  The aggravating factors include lifting, using a chain saw, splitting wood, wrestling with his son, pushups, and chin ups.  The Veteran stated that he alleviates the pain by regulating his activities and resting.  The examiner noted that the Veteran had normal posture, normal head position, and a normal gait.  There was no evidence of any abnormal spinal curvatures.  The Veteran exhibited flexion to 100 degrees, extension to 40 degrees, left lateral flexion to 38 degrees, right lateral flexion to 40 degrees, left lateral rotation to 38 degrees, and right lateral rotation to 35 degrees.  There was objective evidence of pain on active range of motion.  The Veteran's reflexes were hypoactive bilaterally in all of his lower extremities.  His nerve examination was normal and he exhibited full strength in all of his lower extremities.  An X-ray examination noted "very slight scoliosis" in the mid-thoracic region" with "convexity to the right."  The Veteran's intervertebral spaces appeared normally and there was no acute osseous abnormality.  No opinion was provided. 

Then, the November 2010 examiner opined that it is less likely as not that the Veteran's back condition is related to his military service.  By way of rationale, the examiner explained that the Veteran's in-service physical examination of March 2001 indicates no back disability.  The examiner noted an April 2004 private treatment record in which the Veteran complained of pain in his right inferior trapezius muscle with no mention of a spine condition.  The examiner also noted the August 2010 VA examination that addressed the Veteran's middle-back and the radiological testing that showed minimal mid-thoracic scoliosis of a congenital nature and concluded that there was "no military aggravation."

As noted above, the October 2013 Board remand required that the RO obtain another VA examination for the Veteran's claim of entitlement to service connection for a back condition.  The examiner reviewed the Veteran's claims file, and made specific references to the Veteran's service treatment records, VA treatment records, and private treatment records.  The examiner noted that the Veteran had not been diagnosed with a thoracolumbar spine condition.  On examination, the Veteran exhibited full range of motion with no objective evidence of painful motion.  There was no loss of range of motion with repetitive use testing.  The Veteran exhibited full strength in the flexion of all of his lower extremities; there was no evidence of muscle atrophy.  The Veteran's reflexes were normal in all of his extremities and he had normal sensation to light touch in all extremities.  There was no evidence of radicular pain or radiculopathy and no ankylosis of the spine.  The Veteran had no neurologic abnormalities related to his thoracolumbar spine; he did not exhibit intervertebral disc syndrome and had not had any incapacitating episodes.  The examiner reviewed the previous imaging of the thoracic and lumbar spine from 2011.  Ultimately, the examiner opined that the Veteran's symptoms are of his scapular shoulder problem and no thoracolumbar condition was seen on examination.  The examiner noted the previous X-ray findings showing minimal scoliosis.  The examiner found no further pain, weakness, fatigability, incoordination, or additional impairment during flare-ups or repeated use.  

Additionally, while the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis symptoms arising from back disabilities as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of his claimed back disability.  In any event, the Board concludes that the medical evidence, which reveals no current diagnosis of a back disability, is of greater probative value than the Veteran's lay contentions.
	
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is current medical evidence of record dating from 2002 to 2014, none of this evidence reflects findings of a back disability.   

Accordingly, in the absence of competent evidence of a current back  disability during the period of the claim, service connection is not warranted on any basis and the claim must be denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for a headache disorder, to include migraines, is denied. 

Service connection for a back disability is denied. 


REMAND

The Board finds that additional development of the claims of entitlement to service connection for a right ankle disability, a left ankle disability, and left shoulder disability is warranted.

Right and Left Ankle Disabilities

The Veteran is seeking service connection for conditions of the left and right ankles, on the basis that he developed the conditions while he was serving on active duty or that they are related to his service-connected knee disabilities. 

The Veteran's service treatment records show that he was seen for left ankle pain in January 1996, during which the Veteran stated he had felt the ankle pain for 3 months.  On examination, the Veteran displayed tenderness to palpation over the left lateral and medial ankle with pain on dorsiflexion and crepitus.  There was no evidence of swelling or redness.  The Veteran's service treatment records also indicate that he was treated in March 2000 for right ankle pain and Achilles tendonitis.  The Veteran's March 2001 discharge examination noted that the Veteran had knee and ankle joint pain with running and physical training, with no diagnosis given.  In a March 2001 report of medical history, the Veteran reiterated his complaints of ankle pain during and following physical activity; he also noted that he was treated for "ankle problems" since his previous medical assessment/physical examination.  In May 2003, the Veteran complained of ankle pain due to running the day prior - though it is unclear whether the pain affected his left or right ankle.  The pain was noted to have been "resolved" at the time of appointment.  There are several notations throughout the service treatment record of shin and knee pain.  There is no evidence of a chronic left or right ankle condition during service.  Post-service VA treatment records from October 2011 show a diagnosis of osteochondritis dissecans lesion of the left proximal medial talus.

The Veteran has submitted several statements in support of his contentions.  In his January 2008 notice of disagreement, the Veteran indicated that he still experiences pain in both of his ankles if he is on his feet for an extended period of time.  He stated that it affects his ability to work for extended periods of time and that his knee and ankle problems go "hand-in-hand" with one another.  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, the Veteran was provided a VA examination in April 2014 that discussed whether the Veteran's right or left ankle disabilities are related to his period of service.  However, the examiner did not conduct a VA examination to determine whether the Veteran's claimed right or left ankle disabilities are related to his service-connected bilateral knee conditions. Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether his right or left ankle conditions are related to his service-connected bilateral knee conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).




Left shoulder condition secondary to service-connected right shoulder injury 

The Veteran is also seeking service connection for his left shoulder condition on the basis that it was caused by his service-connected right shoulder disability.  He contends that the problem developed because he overcompensated for his right shoulder with the left shoulder.

The Veteran was provided a VA examination in August 2010 regarding his left shoulder claim.  The examiner found objective evidence of painful motion in the left shoulder, but the x-ray findings revealed a normal left shoulder.  The examiner provided a diagnosis of a left shoulder strain and opined that it was less likely as not caused by or a result of his service-connected right shoulder disability based on the presentation of the right shoulder strain during military service without occurrence or complaint of a left shoulder strain.  Thus, the examiner found that the left shoulder strain is not related to the service-connected right shoulder disability.  

An addendum VA opinion concerning his left shoulder claim was provided in April 2011.  The examiner reviewed the Veteran's VA records, but he did not review the claims file, private medical records, or his service treatment records.  The VA examiner indicated that it is less likely than not that the Veteran's left shoulder strain was caused by or a result of the right shoulder condition.  By way of rationale, the examiner explained that the presentation of the right shoulder strain during the military without the occurrence or complaints of the left shoulder strain at that time, it shows the left shoulder strain is not related to the right shoulder strain.  

However, the Board notes that, as indicated above, a disability which is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2014);  Allen v. Brown, 7 Vet. App. 439 (1995).  In this case, the examiner found that the Veteran's left shoulder disability was not caused by the service-connected right shoulder disability.  However, the examiner has not yet addressed whether the Veteran's left shoulder disability was aggravated by his service-connected right shoulder disability.  An opinion that something "is not caused by or a result of" does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013) (noting that an inquiry request requiring that the examiner state his conclusion using one of the listed legally recognized phrases that included "is caused by or a result of" did not permit the examiner to opine on any question other than one of direct causation).  Therefore, in order to make an accurate assessment of the Veteran's entitlement to service connection for a left shoulder disability, an addendum opinion is necessary.

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his right ankle disability, left ankle disability, and left shoulder disability since he was discharged from active duty.  All attempts to procure the treatment records should be documented in the claims file.  If the AMC/RO cannot obtain the records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

In addition, obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).  

2.  After any records have been associated with the claims file, return the examination report and claims file to the examiner who conducted the April 2014 VA examination (or another appropriate examiner if unavailable) for an addendum opinion as to whether the Veteran's right or left ankle disabilities are related to his service-connected bilateral knee disabilities.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner.  

The examiner should provide a diagnosis for any disability found in the right or left ankle.  Then, the examiner is asked to provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any current right or left ankle disability was caused or aggravated (permanent worsening of the underlying disability beyond its natural progress) by his bilateral knee disabilities.  The Veteran contends that his ankle disabilities go "hand in hand" with his knee disabilities. 

If aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's ankle disability found prior to aggravation; and (b) the increased manifestations of the right or left ankle disability that are proximately due to the service-connected disabilities of the bilateral knees.  

The medical rationale for all opinions expressed should be provided.  If further examination of the Veteran is deemed warranted, the RO/AMC should arrange for the Veteran to undergo a VA examination by an appropriate examiner.  
If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

3.  Then, return the examination report and claims file to the examiner who conducted the August 2010 VA examination (or another appropriate examiner if unavailable) for an addendum opinion as to whether the Veteran's left shoulder disability is related to his service-connected right shoulder disability.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner.

The examiner should provide a diagnosis for any disability found in the left shoulder.  Then, the examiner is asked to provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any current right or left ankle disability was caused or aggravated (permanent worsening of the underlying disability beyond its natural progress) by his right shoulder disability.  The Veteran contends that his left shoulder disability resulted from overuse caused by the service-connected right shoulder disability. 

If aggravation is found, the examiner should address the following medical issues:  (a) the baseline manifestations of the Veteran's left shoulder disability found prior to aggravation; and (b) the increased manifestations of the left shoulder disability that are proximately due to the service-connected right shoulder disability.  

The medical rationale for all opinions expressed should be provided.  If further examination of the Veteran is deemed warranted, the RO/AMC should arrange for the Veteran to undergo a VA examination by an appropriate examiner.  
If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

4.  Upon completion of the above, the RO must readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental SOC, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


